Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered September 11, 2015. The order granted in part defendant’s motion for summary judgment dismissing the amended complaint and denied plaintiffs’ cross motion for partial summary judgment on the Labor Law §§ 240 (1) and 241 (6) claims.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52009 [U] [Sup Ct, Erie County 2015]).
Present—Smith, J.P., Centra, Peradot-to, Lindley and Curran, JJ.